Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on August 06, 2021 for Application No. 17/429,308.  By the amendment, claims 1-2 and 4-12 are pending with claims 1-2, 4-5 being amended, newly claims 6-12 being added and claim 3 being canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on May 4, 2022.
The application has been amended as follows: 
Claim 5 is replaced with the following:
- -The power transmission device according to claim 1, wherein the planetary gear is connected downstream of [[the]] a motor, and the motor and the planetary gear overlap in [[the]] an axial direction- -;

Claim 6 is replaced with the following:
- -A power transmission device comprising: 
a planetary gear; 
an intermediate case having a portion of a wall defining a space that houses the planetary gear; 
a [[case]] casing linked with the intermediate case; 
a parking gear configured to rotate integrally with one rotation element of the planetary gear; 
a parking pawl configured to engage with and disengage from the parking gear; and 
a barrier wall positioned between the parking pawl and the [[case]] casing, and rotatably supporting the parking pawl- -; and

Claim 12 is replaced with the following:
- -The power transmission device according to claim 6, further comprising: 
a first bearing supported on the barrier wall; 
a second bearing supported on the [[case]] casing; and 
a third bearing supported on the intermediate case- -.

Priority
Receipt is acknowledged of certified copies of papers submitted on 08/06/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 08/06/2021 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a power transmission device having a planetary gear and the combination features recited in the claim, particularly “a parking pawl configured to lock one rotation element of the planetary gear”.
Regarding claim 6, the prior art of record fails to disclose or render obvious a power transmission device having a planetary gear and the combination features recited in the claim, particularly “parking gear configured to rotate integrally with one rotation element of the planetary gear”.  
The closest prior art reference is Tomita et al. (US 2017/0299055 A1). 
Tomita discloses a parking lock mechanism 80 including a parking gear 86 and a parking pawl 87 rotational integrally with a ring gear 13 and a resistance imposing device 100 having a contact element 102 configured to impose a rotational resistance on the parking gear in order to reduce collision noise but does not disclose the particular features required by claims 1 and 6.  See Figures 2 and 4-5.
Claims 2, 4-5 and 7-12 are allowed as being dependent upon the allowed base claims.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al. (US 8,684,880 B2) discloses a rattling noise reduction device for vehicle including a parking pawl 21 configured to be moved toward a parking/ring gear 19, see Figures 2 and 3;
Iwatsuki et al. (US 7,496,435 B2) discloses a drive control system for electric vehicle and method of drive control of electric vehicle having a parking mechanism 18 including a parking pawl/claw 58 configured to be engaged with ring gear R, see Figures 2 and 5;
Gil et al. (US 7845472 B2; US 2007/0151816 A1) discloses a cable-driving apparatus and parking brake system using planet gear assembly, see Figures 2-8; and
Grattan (US 3,327,565 A) discloses an automatic transmission for automotive vehicles including a manual parking lever 123 configured to move pawl 140 to engage mating ring 141, see Figures 3-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659